432 F.2d 442
Edward S. VOELKER, Jr., Individually and as administrator ofthe Estate of the minor, Edward S. Voelker, III,Plaintiff-Appellee,v.LOUISIANA HIGH SCHOOL ATHLETIC ASSOCIATION et al.,Defendants-Appellants.
No. 29252.
United States Court of Appeals, Fifth Circuit.
Oct. 16, 1970, Rehearing Denied Nov. 10, 1970.

Appeal from the United States District Court for the Western District of Louisiana at Alexandria; Edwin F. Hunter, Jr., Judge.
Bascom D. Talley, Jr., Charles M. Hughes, Bogalusa, La., for appellants; Talley, Anthony, Hughes & Knight, Bogalusa, La., of counsel.
Robert B. Neblett, Jr., Alexandria, La., for appellee; Neblett, Fuhrer & Hunter, Alexandria, La., of counsel.
Arthur R. Carmody, Jr., Shreveport, La.  (Jesuit High School of Shreveport Corp.), amicus curiae.
Before BELL, THORNBERRY, and CLARK, Circuit Judges.
PER CURIAM:


1
The judgment of the district court giving rise to this appeal is vacated and the cause is remanded so that the same may be further considered by the district court in light of the supervening opinion in Mitchell v. Louisiana High School Athletic Association, 5 Cir., 1970, 430 F.2d 1155.


2
Vacated and remanded with direction.